ACCEPTED
                                                                                            03-14-00586-CR
                                                                                                    5498073
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        6/1/2015 4:33:01 PM
                                                                                          JEFFREY D. KYLE
                                No. 03-14-00586-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  6/1/2015 4:33:01 PM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

TERRELL MAXWELL                            §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-08-300490

           STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Capital Murder, the appellant filed his notice of

appeal in the above cause on September 11, 2014. Appellant’s counsel filed a brief on

April 30, 2015.


                                           1
      (b)      The State’s brief is currently due on June 1, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had

            sufficient time to prepare an adequate response to this brief.

      2. On May 19, 2015, the undersigned attorney filed a motion to dismiss the

            instant appeal for want of jurisdiction. This Court has not yet ruled on that

            motion.

      3. In addition, the undersigned attorney, as the director of the Appellate

            Division of the Travis County District Attorney’s Office, has been required,

            during the pendency of the instant appeal, to spend a considerable amount of

            time working on a variety of other legal matters and administrative issues.




                                             2
      4. This request is not made for the purpose of delay, but to ensure that the

          Court has a proper State’s brief to aid in the just disposition of the above

          cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to July 1, 2015.

                                               Respectfully submitted,

                                               ROSEMARY LEHMBERG
                                               District Attorney
                                               Travis County, Texas

                                               /s/ M. Scott Taliaferro
                                               M. Scott Taliaferro
                                               Assistant District Attorney
                                               State Bar No. 00785584
                                               P.O. Box 1748
                                               Austin, Texas 78767
                                               (512) 854-9400
                                               Fax No. (512) 854-4811
                                               Scott.Taliaferro@traviscountytx.gov
                                               AppellateTCDA@traviscountytx.gov




                                           3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

304 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 1st day of June, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Jon Evans,

Attorney at Law, 806 West 11th Street, Austin, Texas 78701, [jontevans@aol.com]

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                          4